I think that his Honor, the Special Judge, was in error in directing a verdict for the plaintiff, in disregard of the evidence offered by the defendants that the guaranty was signed under the apprehension, induced by the misrepresentation of the plaintiff's agent, that it was nothing more than a recommendation of the party Johnson, who was dealing with the plaintiff, and whose conduct the paper as it stands, purports to guaranty. See Colt Co. v. Britt, 129 S.C. 226;123 S.E., 845.
I do not agree that the evidence shows that the goods which the plaintiff shipped to Johnson under contract, per se
were under the ban of the South Carolina statute against intoxicating liquor, simply upon proof that the goods were *Page 321 
in liquid form, were used by some customers as a beverage, and produced intoxication. If that be the test, scores of medicines and extracts, Jamaica ginger, camphor, bay rum, and even shoe polish are under the ban. The test is the conditions named in Section 888 of the Criminal Code, whether the alcohol in the compound or preparation "is in a greater quantity than is necessary for the purpose of extraction, solution or preservation of such preparation," and whether the compound or preparation was for medicinal use. Otherwise every druggist in the State would be a violator of the law, and subject to conviction upon proof that, notwithstanding the fact that the compound did not impinge upon Section 888, and was intended for medicinal use, confirmed inebriates used it as a beverage to induce intoxication.